SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-appellant Ravi Kalia timely appeals from a judgment entered by the District Court on September 11, 2000 that granted defendant-appellees’ motion for summary judgment, and dismissed Kalia’s complaint. For substantially the reasons stated in Judge Martin’s thoughtful Opinion and Order, see Kalia v. City University of New York, No. 98 Civ. 441, 2000 WL 1262905 (S.D.N.Y. Sep. 5, 2000), we affirm.
We have considered all of plaintiff-appellant’s arguments and conclude that they are without merit.
For the reasons stated above, the judgment of the District Court is AFFIRMED.